CAROLYNE Y. HYNES v. SHARON M. JONES
                   (AC 38630)
                        Sheldon, Beach and Flynn, Js.*

                                    Syllabus

The plaintiff, the administratrix of her decedent husband’s estate, appealed
    to this court from the judgment of the Superior Court after it dismissed
    her appeal from the decree of the Norwalk-Wilton Probate Court entered
    in connection with a payment made to her for the benefit of the dece-
    dent’s and the plaintiff’s minor child through a federally sponsored victim
    compensation fund. The decedent had died intestate in the September 11,
    2001 terrorist attack in New York. At the time of the decedent’s death,
    he and the plaintiff resided in Norwalk. After the plaintiff received
    payments from the fund for herself and for the child, she and the child
    relocated to a town in a different probate district but did not seek to
    transfer the probate proceedings there from the Norwalk-Wilton Probate
    Court. The Probate Court thereafter appointed the plaintiff as the guard-
    ian of the child’s estate but did not allow her to use any of the child’s
    award from the compensation fund for the child’s support. The plaintiff
    did not appeal from that ruling but subsequently moved to dismiss the
    guardianship proceedings on the ground that the court lacked subject
    matter jurisdiction pursuant to statute (§ 45a-629 [a]) because the child
    no longer resided in that probate district when the proceedings began
    and because the child’s award was paid to the plaintiff in the plaintiff’s
    capacity as a representative payee. The Probate Court denied the plain-
    tiff’s motion to dismiss, concluding that it had subject matter jurisdiction
    over the guardianship proceedings and because the award from the
    compensation fund was intended to be part of the decedent’s estate.
    The court further concluded that it had jurisdiction over the decedent’s
    estate because the decedent was domiciled in Norwalk at the time of
    his death and the child’s share of the award was part of that estate.
    In dismissing the plaintiff’s appeal to the Superior Court, that court
    determined that, under § 45a-629 (a), the Norwalk-Wilton Probate Court
    had jurisdiction to appoint the plaintiff as the guardian of the child’s
    estate because the child was a resident of Norwalk when she first
    became entitled to the award. The court further determined that the
    child’s relocation to another probate district did not deprive the Norwalk-
    Wilton Probate Court of continuing jurisdiction over the child’s estate
    because the plaintiff could have sought to transfer the proceedings but
    did not do so. The court also concluded that payment of the award to
    the plaintiff in her capacity as a representative payee did not exempt
    the award from the statutory protection afforded to the property of
    minors. On appeal to this court, the plaintiff claimed, inter alia, that
    the Superior Court incorrectly concluded that the Probate Court had
    jurisdiction under § 45a-629 (a) to appoint a guardian of the child’s
    estate. Held:
1. The Superior Court correctly concluded that the Probate Court had juris-
    diction to appoint a guardian of the child’s estate pursuant to § 45a-629
    (a) as part of its jurisdiction over the administration of the decedent’s
    intestate estate; the statutes (§§ 45a-303 [a] [1], 45a-98 [a] [1] and [3], and
    45a-132 [a] [1]) governing Probate Court jurisdiction and the authority of
    the Probate Court to determine property rights and to appoint guardians
    for minors who may have an interest in the probate proceedings provided
    the Probate Court with jurisdiction to appoint a guardian to protect the
    child’s interests, the distribution of money from the compensation fund
    to the child, who was a beneficiary thereunder, justified the Probate
    Court’s decision to appoint a guardian of the child’s estate, and, because
    the decedent’s estate was in the Norwalk-Wilton probate district, it had
    jurisdiction over that estate and an obligation to see that what was
    awarded to the child as the beneficiary was rightfully distributed to her
    under the laws of intestacy.
2. The plaintiff could not prevail on her claim that, because only a probate
    court in the district in which the minor resides has jurisdiction to appoint
    a guardian for that minor’s estate, and because the child did not reside in
   the Norwalk-Wilton probate district, the Norwalk-Wilton Probate Court
   lacked jurisdiction to appoint a guardian under § 45a-629: the award
   from the compensation fund for the benefit of the child was a form of
   property to which the child was entitled, the child was a resident of
   the Norwalk-Wilton probate district when her entitlement to that award
   occurred, the plaintiff’s duty to apply for a guardianship became manda-
   tory at the time of that occurrence, and the Probate Court in which the
   guardian was originally appointed retains jurisdiction to protect a minor
   child’s interests unless and until the guardian files a motion to transfer
   the proceedings to another district and the transferring court finds that
   it is in the best interest of the child and orders the transfer; moreover,
   the award from the compensation fund to the plaintiff in her capacity
   as a representative payee did not permit her to bypass the statutory
   protections afforded to the child’s property, and there was no indication
   that those protections were preempted by federal law.
           Argued March 6—officially released July 25, 2017

                           Procedural History

   Appeal from the order of the Probate Court for the
district of Norwalk-Wilton denying the plaintiff’s motion
to dismiss the application to appoint a guardian for the
estate of her minor child, brought to the Superior Court
in the judicial district of Stamford-Norwalk and tried
to the court, Hon. David R. Tobin, judge trial referee;
judgment dismissing the appeal, from which the plain-
tiff appealed to this court. Affirmed.
 Michael P. Kaelin, with whom, on the brief, was
William N. Wright, for the appellant (plaintiff).
                          Opinion

   FLYNN, J. Following the two devastating terrorist
attacks on Washington and New York and a third
thwarted by air passengers who died over Pennsylvania
on September 11, 2001, Congress enacted the Septem-
ber 11th Victim Compensation Fund of 2001 (fund) as
part of the Air Transportation Safety and System Stabili-
zation Act1 to indemnify the surviving families of those
who died or were injured in the air and on the ground
that day. The appeal before us from a judgment of the
Superior Court dismissing the appeal of the plaintiff,
Carolyne Y. Hynes, from a decree of the Norwalk Pro-
bate Court,2 arises out of a separate payment of
$1,271,940.12 made from the fund to the plaintiff as
‘‘representative payee’’ for the benefit of her daughter,
Olivia T. Hynes. Olivia is a minor child, who was born
after her father, Thomas Hynes, a business executive,
was killed in the attack on the World Trade Center in
New York. At issue is whether the Probate Court for
the district of Norwalk had jurisdiction to appoint the
plaintiff as guardian of Olivia’s estate and to appoint
the defendant, Sharon M. Jones, as Olivia’s successor
guardian ad litem under the authority granted to the
Probate Court under the General Statutes, despite the
fact that Olivia ceased to reside in the District of Nor-
walk at the time of the appointment. A second issue is
whether the Probate Court lacked jurisdiction to insti-
tute the guardianship proceedings because the
$1,271,940.12 was later paid directly to Olivia’s mother
from the fund as ‘‘representative payee.’’ We first con-
clude that because Thomas Hynes was domiciled in
Norwalk at the time he died intestate, our General Stat-
utes gave the Norwalk Probate Court authority to super-
vise the settlement of his estate, determine its
distribution, and protect the interests of his minor heir.
Pursuant to General Statutes §§ 45a-303 (a),3 45a-98,4
and 45a-438,5 there were grounds to justify the Probate
Court’s exercise of jurisdiction as part of its supervision
of the administration and distribution of Thomas Hynes’
estate, and the Probate Court’s and Superior Court’s
denials of the plaintiff’s motion to dismiss. We further
conclude that General Statutes §§ 45a-629 (a),6 45a-437,7
and 45a-6318 authorized appointment of a guardian
because Olivia was entitled to share one half of any
award of damages resulting from her father’s death,
and Olivia was domiciled in Norwalk at the time she
became entitled to an award under the fund. Finally,
we conclude that the plaintiff’s later decision to receive
Olivia’s award in 2004 as a representative payee did not
serve to exempt the $1,271,940.12 that the fund paid on
behalf of Olivia from Connecticut’s statutory protec-
tions for minors’ property. We therefore conclude that
the Norwalk Probate Court had such jurisdiction and
affirm the judgment of the Superior Court acting as the
Probate Court on appeal from probate.
   The following procedural history, factual findings
from the Norwalk Probate Court proceeding, findings
made by the Superior Court, and undisputed facts
inform our review. The plaintiff’s husband, Thomas
Hynes, was killed in the September 11, 2001 terrorist
attacks on the World Trade Center in New York. At
the time of Thomas’ death, he and the plaintiff resided
together in Norwalk, a city located in the probate dis-
trict of Norwalk. Their daughter, Olivia, was born a few
months later on March 28, 2002. Thomas died intestate.
On April 24, 2003, the plaintiff filed an application with
the Probate Court for the District of Norwalk to be
appointed administrator of Thomas’ estate. Obtaining
appointment of an administrator of Thomas’ estate was
a prerequisite to filing a claim with the fund. See 49
U.S.C. § 405 (c) (2) (C). The Probate Court granted the
plaintiff’s application, and appointed Attorney Brock T.
Dubin as guardian ad litem for Olivia, who served with-
out fee until he resigned in September, 2008. After the
plaintiff was appointed administrator of Thomas’ estate,
she filed a claim for compensation with the fund. By
letter dated June 3, 2004, Special Master Kenneth R.
Feinberg9 stated that the plaintiff’s claim had been
approved for a total award of $2,425,321.70, with the
plaintiff as the ‘‘beneficiary’’ of $1,153,381.58, and Olivia
as the ‘‘beneficiary’’ of the remaining $1,271,940.12.
Feinberg’s letter stated that Olivia’s share of the award
would be paid to the plaintiff as Olivia’s ‘‘representative
payee,’’ and indicated to the plaintiff that, as representa-
tive payee, ‘‘you are obliged—like a trustee—to ensure
that funds are used in the minor[’s] best interest. You
assume full responsibility for ensuring that the award[s]
paid to you as representative payee are used for the
minor[’s] current needs or, if not currently needed, are
saved for his or her future needs. This includes a duty
to prudently invest funds, maintain separate accounts
for [Olivia], and maintain complete records. In addition,
upon reaching [eighteen] years of age . . . [Olivia is]
entitled to receive the award paid to you as representa-
tive payee. Thus, at such time, you must distribute the
award to [Olivia] unless [she] otherwise willingly con-
sent[s].’’ Olivia’s funds were wired to the plaintiff’s per-
sonal bank account.
  In April, 2005, the plaintiff and Olivia relocated to
Weston, a town within the probate district of Westport.
The plaintiff did not seek to transfer the probate pro-
ceedings from the Norwalk Probate Court. In its decree
denying the plaintiff’s motion to dismiss the guardian-
ship proceedings, the Probate Court found that, in late
2006, the plaintiff filed a final accounting with the Nor-
walk Probate Court showing the fund award, but that
when it came to distributing to Olivia her share of the
proceeds, the plaintiff ‘‘balked at the statutory require-
ment of the guardian of the estate of a minor or the
suggestion that the fund proceeds go into a trust for
the benefit of the minor.’’ The Probate Court further
found that the plaintiff ‘‘remain[ed] steadfast in her
contention that the money awarded to [Olivia] was to
be used at the [plaintiff’s] discretion, contending that
it was given to her individually and/or as representative
payee for [Olivia], but in either event, subject neither
to the jurisdiction of this court nor the statutes of this
state.’’ The Probate Court further found that, ‘‘[a]cting
in accordance with [this] belief, [the plaintiff] placed
all of the proceeds from the fund in one account, in
direct violation of the federal mandate, which calls for
representative payees to ‘prudently invest funds, main-
tain separate accounts, and maintain complete
records.’ ’’ The Probate Court further found that ‘‘[f]rom
this co-mingled account, the [plaintiff] withdrew money
to purchase a home for approximately $884,000 and
spent an additional $150,000 in renovations.’’
   On July 31, 2008, the Norwalk Probate Court
appointed the defendant as Olivia’s successor guardian
ad litem in the estate administration proceedings. The
Probate Court found that, in 2009, ‘‘at the court’s insis-
tence, the [plaintiff] placed the funds intended for
[Olivia] in a separate account, after which the court
was able to observe that approximately $385,000 of
[Olivia’s] funds had been expended in her first seven
years. Prudently, the court ordered the [plaintiff] to
account.’’ While the Probate Court was able to make
certain findings as to where some of the monies went,
it went on to find that ‘‘[a] more detailed analysis of
how this $385,000 was spent remains doubtful, as the
[plaintiff] refused, neglected or otherwise failed to keep
or produce any accounting records. Nevertheless, the
sums before us establish that not only had the money
been co-mingled, but that it was being spent at an
alarming rate and for purposes most of which are the
[plaintiff’s] obligations. Further aggravating the issue
were the thousands of dollars apparently being lost on
exorbitant management fees and market losses. These
factors require the court to act before the remaining
principal quickly disappears.’’
   On June 9, 2010, the plaintiff filed an application to
be appointed guardian of the estate for Olivia, which
the Norwalk Probate Court granted. After granting the
application, however, the Probate Court refused to
allow the plaintiff to utilize Olivia’s funds to pay for
certain expenses. The Probate Court reasoned that,
while the expenses benefited Olivia, her assets should
not be used for her support because the plaintiff was
already legally obligated to support her. The plaintiff
took issue with the Probate Court’s reasoning that none
of Olivia’s award from the fund could be used for her
support, but did not appeal from that decree.
  Although General Statutes § 45a-186 (a) permits
appeal to Superior Court from any ‘‘order, denial or
decree’’ of a court of probate, the plaintiff took no
appeal from that ruling of the Probate Court, which
might have resolved the issue of whether the fund award
to Olivia could have properly been used for the child’s
support. However, even if it were determined that it
could be so utilized, on appeal it might not have resolved
the issue of whether the Probate Court had jurisdiction
to monitor these expenditures to ensure that the child’s
award was not used for expenditures that misused or
misspent the funds. The plaintiff’s position was that
Olivia’s award from the fund specifically provided that
the award could be used for the child’s current needs
and that she did not need to deplete her personal funds
to satisfy the current needs of her child, and that the
Probate Court had no continuing jurisdiction to require
her to account for how the funds were expended.
   Instead, on August 21, 2013, the plaintiff moved to
dismiss the guardianship proceedings, asserting that
the Norwalk Probate Court lacked subject matter juris-
diction over the guardianship proceedings under § 45a-
629 (a) because Olivia no longer resided in that district
when the proceedings began. Alternatively, the plaintiff
argued that no Connecticut Probate Court had jurisdic-
tion to institute guardianship proceedings because Oliv-
ia’s share of the fund award was paid to the plaintiff
as Olivia’s ‘‘representative payee,’’ placing the funds
‘‘beyond our state’s control or supervision.’’ It is clear
from the record provided to us that the plaintiff moved
to dismiss her own appointment as guardian of Olivia’s
estate. However, if some of the plaintiff’s contentions
were accepted, it is also clear that the Norwalk Probate
Court also would lack authority to appoint a guardian
ad litem.
  The Probate Court found the issues at hand to be
whether (1) the court ‘‘lacks subject matter jurisdiction
over the guardianship proceeding under . . . General
Statutes § 45a-629 because [Olivia] no longer resides in
the district,’’ and (2) whether ‘‘a guardianship is not
appropriate in any Connecticut Probate Court because
the payment from the fund was to the [plaintiff] as the
[Olivia’s] ‘representative payee,’ placing it beyond our
state’s control or supervision.’’
   In the Probate Court proceeding, the defendant
objected to the motion to dismiss, argued that the court
has jurisdiction, and that Connecticut statutes such as
§ 45a-629 are directed to venue rather than jurisdiction.
She further argued that nothing in the federal statute
creating the fund was intended to preempt state law.
  The Norwalk Probate Court denied the plaintiff’s
motion to dismiss in a decree dated June 3, 2014. Rather
than addressing the plaintiff’s statutory argument
regarding § 45a-629 (a), the Norwalk Probate Court
determined that it had subject matter jurisdiction over
the guardianship proceedings because an award by the
fund was intended to be a substitute for a wrongful
death claim and was therefore part of Thomas’ estate.
The Norwalk Probate Court reasoned that it had juris-
diction over Thomas’ estate because Thomas was domi-
ciled in Norwalk at the time of his death on September
11, 2001, and Olivia’s share in the award was part of that
estate. Therefore, noting that General Statutes § 45a-631
provides that minors who receive property in excess
of $10,000 ‘‘must have a guardian of the estate
appointed,’’ the Norwalk Probate Court concluded that
it had jurisdiction over the guardianship proceedings.
   The plaintiff then took an appeal to the Superior
Court. Because no transcription record was made in
the Probate Court proceedings, the matter was heard
de novo by the court, Hon. David R. Tobin, judge trial
referee, on September 24, 2015, pursuant to § 45a-186
(a). Although the defendant guardian ad litem person-
ally appeared in the Superior Court proceeding, her
counsel did not, and the plaintiff’s counsel represented
to the court that neither the defendant nor her counsel
now objected to dismissal for lack of jurisdiction
because of what the plaintiff’s counsel termed a ‘‘private
agreement’’ made to set up a trust for Olivia and pay
the guardian’s and her counsel’s fees.
   The Superior Court dismissed the appeal in a memo-
randum of decision filed November 6, 2015, albeit on
different grounds from that of the Norwalk Probate
Court. Construing the plain text of § 45a-629 (a), along
with other relevant statutes, the court determined that
jurisdiction to appoint a guardian of the estate of a
minor is conferred upon the Probate Court for the dis-
trict in which the minor resides at the time the minor
first becomes entitled to property, rather than at the
time the application for guardianship is filed. Thus, the
Superior Court concluded that the Norwalk Probate
Court had jurisdiction because Olivia was a resident of
Norwalk when she first became entitled to the award
in June, 2004. Additionally, the Superior Court held that
Olivia’s subsequent move to Weston did not deprive the
Norwalk Probate Court of continuing jurisdiction over
her estate because the plaintiff could have moved to
transfer the proceedings to the Westport Probate Dis-
trict pursuant to General Statutes § 45a-599, but
declined to do so. Finally, the court ruled that the plain-
tiff’s election to have Special Master Feinberg make
payment to the plaintiff directly as representative payee
did not serve to exempt the award from the statutory
protection afforded to the property of minors. This
appeal followed.
   On appeal, the plaintiff claims that the Superior
Court’s conclusion that the Norwalk Probate Court had
jurisdiction to appoint a guardian of the estate for Olivia
was based upon an improper construction of § 45a-629
(a). Specifically, the plaintiff argues that, under the plain
text of § 45a-629 (a), jurisdiction is conferred upon the
Probate Court for the district in which the minor resides
at the time the application for guardianship is filed, not
at the time the minor becomes entitled to property.
Alternatively, the plaintiff argues that Olivia was not
‘‘entitled’’ to the funds when she resided in Norwalk
because she could not access the funds until she
reached eighteen years of age. The plaintiff’s brief does
not address the reasoning underlying the Probate
Court’s decision.
   The defendant filed no brief in this court and did not
appear, either by herself or through counsel, for oral
argument. On March 8, 2017, this court issued the fol-
lowing order: ‘‘The plaintiff’s appeal to the Appellate
Court was heard on March 6, 2017. The defendant
Sharon Jones and her counsel Attorney Grant P. Haskell
have appeared in this appeal pursuant to Practice Book
§ 62-8. The defendant did not file a brief or participate
in oral argument. The defendant is hereby ordered, sua
sponte, to file in writing with the clerk of the Appellate
Court, a concise statement of her position regarding
the pending appeal by no later than March 23, 2017.
The statement should indicate whether she opposes the
plaintiff’s position, concurs with it, or takes no position
on behalf of her ward and herself.’’ On March 26, 2017,
the defendant’s counsel filed the following response
with the clerk of the Appellate Court: ‘‘In response to
the order of the [c]ourt of March 8, 2017, in the above-
referenced appeal, I write as counsel to defendant Jones
to inform the [c]ourt that defendant and her ward take
no position in this appeal.’’
   At the outset, we note that this appeal raises two
claims of error. The first challenges the jurisdiction
of the Norwalk Probate Court and the Superior Court
hearing the case de novo. The second challenges the
court’s award of the defendant guardian ad litem’s fees
and the fees she incurred for legal counsel. The plain-
tiff’s brief does not address its appeal of the fees
awarded and we therefore deem that challenge to the
fees awarded abandoned. See Lareau v. Burrows, 90
Conn. App. 779, 780, 881 A.2d 411 (2005).
   As explained subsequently in this opinion, we dis-
agree that the Norwalk Probate Court lacked subject
matter jurisdiction to appoint a guardian of Olivia’s
estate to protect her interests. First, we agree with the
Norwalk Probate Court that an award under the fund
is a substitute for a wrongful death claim and, thus,
was part of Thomas’ estate. Because Thomas died while
domiciled in Norwalk, the Norwalk Probate Court had
jurisdiction to appoint a guardian ad litem to protect
Olivia’s interests in Thomas’ estate, including the award
from the fund. Moreover, we agree with the Superior
Court and reject the statutory argument advanced by
the plaintiff. We conclude that § 45a-629 (a) conferred
jurisdiction on the Norwalk Probate Court because
Olivia became entitled to property while she was domi-
ciled in that district.
                             I
  We begin by addressing the Probate Court’s reasoning
that because Thomas died while domiciled in Norwalk,
the Norwalk Probate Court had jurisdiction to appoint
a guardian of Olivia’s estate as part of its jurisdiction
over the administration of Thomas’ intestate estate.
   We first set forth our standard of review. ‘‘An appeal
from a Probate Court to the Superior Court is not an
ordinary civil action. . . . When entertaining an appeal
from an order or decree of a Probate Court, the Superior
Court takes the place of and sits as the court of probate.
. . . In ruling on a probate appeal, the Superior Court
exercises the powers, not of a constitutional court of
general or common law jurisdiction, but of a Probate
Court.’’ (Internal quotation marks omitted.) Silverstein
v. Laschever, 113 Conn. App. 404, 409, 970 A.2d 123
(2009). Where, as in the present case, no record was
made of the probate proceedings, the Superior Court
was required to undertake a de novo review of the
Probate Court’s decision. See Andrews v. Gorby, 237
Conn. 12, 15–16, 675 A.2d 449 (1996); General Statutes
§ 45a-186 (a).
   Although our case law is replete with citations as to
the review standard of the Superior Court sitting de
novo on an appeal from probate, we find no exposition
of the standard to be employed by the appellate tribunal
hearing an appeal from probate as opposed to any other
case decided by the Superior Court. Accordingly we
treat our scope of review as we would with any other
Superior Court proceeding. Where the court has made
factual findings, we defer to it unless those findings are
clearly erroneous. However, in matters of law such as
the jurisdictional challenge made here, our review is
plenary. See In re Michaela Lee R., 253 Conn. 570, 583,
756 A.2d 214 (2000).
   Because our review is plenary, we look to whether the
General Assembly conferred authority on the Probate
Court to appoint the plaintiff as guardian of the estate
of Olivia and to appoint the defendant as guardian ad
litem. Although the plaintiff has not briefed the question
of the court’s authority arising out of its clear statutory
charge to preside over Thomas Hynes’ estate settlement
and duty to protect minor children entitled under the
laws of intestacy to share in the proceeds of his estate,
these statutes underpinned the Norwalk Probate
Court’s denial of the plaintiff’s motion to dismiss. They
are independent grounds supporting the Superior
Court’s conclusion that jurisdiction did exist.
  We first observe that probate courts ‘‘are strictly stat-
utory tribunals. . . . As such, they have only such pow-
ers as are either expressly or impliedly conferred upon
them by statute. . . . Ordinarily, therefore, whether a
Probate Court has jurisdiction to enter a given order
depends upon the interpretation of a statute.’’ (Citations
omitted.) Potter v. Alcorn, 140 Conn. 96, 100, 99 A.2d
97 (1953).
   Probate courts in this state are provided with broad
authority over the administration of intestate estates,
including the authority to appoint guardians of the
estate to protect minors’ interests. Section 45a-303 (a)
(1) provides that ‘‘[w]hen any person domiciled in this
state dies intestate, the court of probate in the district
in which the deceased was domiciled at his death shall
have jurisdiction to grant letters of administration.’’ Sec-
tion 45a-98 sets forth the general jurisdictional powers
of the Probate Court. Section 45a-98 (a) (1) gives the
court jurisdictional power to grant administration of
intestate estates of those who die domiciled in their
districts. Section 45a-98 (a) (3) gives the Probate Court
power to ‘‘determine title or rights of possession and
use in and to any real or tangible, or intangible property
that constitutes, or may constitute, all or part of . . .
any decedent’s estate, or any estate under control of a
guardian or conservator, which . . . estate is other-
wise subject to the jurisdiction of the Probate Court,
including the rights and obligations of any beneficiary
of the . . . estate . . . .’’ General Statutes § 45a-132
(a) (1) provides that, subject to exceptions that are not
relevant here, ‘‘in any proceeding before a court of
probate . . . the judge . . . may appoint a guardian
ad litem for any minor . . . if it appears to the judge
. . . that one or more persons . . . have or may have
an interest in the proceedings, and that one or more of
them are minors . . . at the time of the proceeding.’’
   These statutes provided the Norwalk Probate Court
with jurisdiction to appoint a guardian of the estate to
protect Olivia’s interests. Under the laws of intestacy
where there is both a surviving spouse and a surviving
child of that marriage, § 45a-437 (3) provides that the
surviving spouse shall take the first $100,000 plus one
half of the intestate estate absolutely. Section 45a-438
(a) provides that, in that same intestate situation, after
distribution to the surviving spouse, the residue of the
real and personal estate shall be distributed equally
among the children of the deceased. Olivia was Thomas’
only child. Section 45a-631 (a) provides in relevant part
that ‘‘[a] parent of a minor, guardian of the person of
a minor . . . shall not receive or use any property
belonging to the minor in an amount exceeding ten
thousand dollars in value unless appointed guardian of
the estate of a minor . . . .’’ The distribution of
$1,271,940.12 from the fund to Olivia, whom Special
Master Feinberg termed a ‘‘beneficiary’’ in his letter of
distribution, justified the Probate Court’s decision to
appoint a guardian of the estate for Olivia. The Probate
Court found that when the plaintiff filed her first
accounting, on September 14, 2006, she sought to dis-
tribute the entire award, plus other sums, ‘‘exclusively
to herself alone, with nothing to be distributed to the
minor,’’ although $1,271,940.12 of that sum was sepa-
rately awarded to her daughter as ‘‘beneficiary’’ under
the fund. The Probate Court found that that distribution
scheme would result in a distribution ‘‘contrary to law’’
that the court could not allow. That accounting was not
approved, was withdrawn, and resulted in an amended
inventory and accounting indicating that the minor was
awarded $1,271,940.12 from the fund, which was
approved. We agree with the conclusion of the Probate
Court that Thomas’ estate was in the Norwalk probate
district and that the Norwalk Probate Court had juris-
diction over that estate and an obligation to see that
what was awarded to Olivia as beneficiary, a minor child
who was a statutorily protected person, was rightfully
distributed to her as beneficiary under the laws of intes-
tacy. Accordingly, the Norwalk Probate Court had sub-
ject matter jurisdiction over the guardianship
proceedings.
                            II
   Although our analysis in part I of this opinion resolves
the issue of whether the Norwalk Probate Court had
jurisdiction, we next address the plaintiff’s claim that,
under § 45a-629, only the Probate Court for the district
in which the minor resides may appoint a guardian of
the minor’s estate. The plaintiff contends that Olivia
did not reside within the Norwalk probate district at
the time the guardianship was created by the Norwalk
Probate Court but instead resided in Weston in the
Westport probate district. She further contends that
because probate courts are courts of limited jurisdiction
rather than general jurisdiction, a Probate Court has
no authority under § 45a-629 to appoint a guardian for
a minor who does not reside in that district. Section
45a-629 (a) provides in relevant part: ‘‘When a minor is
entitled to property, the court of probate for the district
in which the minor resides may assign a time and place
for a hearing on the appointment of a guardian of the
estate of the minor . . . .’’
   In its memorandum of decision, the Superior Court
held that ‘‘[w]hen Olivia became entitled to her award
from the [fund], she resided in Norwalk, and the court
accordingly finds that the Probate Court in Norwalk
had jurisdiction over [the plaintiff’s] application to be
appointed Olivia’s guardian, and in the absence of an
application to transfer the guardianship to the probate
district in which Olivia now resides, retains jurisdiction
over the guardianship.’’ Our assessment of the propriety
of this ruling implicates a question of statutory con-
struction over which our review is plenary. See In re
Bachand, 306 Conn. 37, 41–42, 49 A.3d 166 (2012).
  The question hinges in part on whether the award to
Olivia constituted property and if so, when Olivia
became ‘‘entitled to property.’’ Section 45a-629 (a) pro-
vides in relevant part: ‘‘When a minor is entitled to
property, the court of probate for the district in which
the minor resides may assign a time and place for a
hearing on the appointment of a guardian of the estate
of the minor . . . .’’ As a child of Thomas Hynes, who
died intestate, Olivia was an heir at law of Thomas.
   The court decided that the award to Olivia is property.
Citing Lopiano v. Lopiano, 247 Conn. 356, 364–65, 752
A.2d 1000 (1998), the Superior Court adopted the broad
definition of property found in Black’s Law Dictionary
(6th Ed. 1990). In Lopiano, our Supreme Court held
that a personal injury award in favor of one spouse was
‘‘property’’ subject to equitable distribution in a divorce
case pursuant to General Statutes § 46b-81. Id., 362, 371.
Because neither § 46b-81 nor any other closely related
statute defines property or identifies the types of prop-
erty subject to equitable distribution, the court looked
to the ‘‘common understanding expressed in the law
and in dictionaries.’’ Id., 364. The Lopiano court then
noted that Black’s Law Dictionary defines property as
the term ‘‘commonly used to denote everything which
is the subject of ownership, corporeal or incorporeal,
tangible or intangible, visible or invisible, real or per-
sonal; everything that has an exchangeable value or
which goes to make up wealth or estate.’’ (Internal
quotation marks omitted.) Id., 365. The Lopiano court
then noted that General Statutes § 52-278a (e), the
attachment statute, defines property to mean ‘‘any pre-
sent or future interest in real or personal property
. . . .’’ (Internal quotation marks omitted.) Id. Both
§§ 45a-629 (a) and 45a-631 are at issue here. The first
requires appointment of a guardian of the estate of a
minor ‘‘when a minor is entitled to property.’’ The sec-
ond provides that a parent of a minor ‘‘shall not receive
or use any property belonging to the minor in an amount
exceeding ten thousand dollars in value unless
appointed guardian of the estate of the minor . . . .’’
As in Lopiano, neither of these two statutes defines
property, and therefore use of the broad dictionary defi-
nition is appropriate here. Under that broad definition,
the Superior Court properly determined that the
$1,271,940.12 payment made from the fund for the bene-
fit of Olivia was property.
  We next analyze whether the award for Olivia’s loss
was a form of property to which she was ‘‘entitled,’’
thereby requiring appointment of a guardian of her
estate pursuant to § 45a-629. We conclude, as did the
court, that it was property to which she was entitled.
   When Thomas Hynes died intestate as a result of
airliners being crashed into the twin towers of the World
Trade Center, he possessed10 a right to bring a wrongful
death action against the airlines operating those air-
planes, which could be commenced by his administra-
tor, as he died without a will. Under § 45a-437, which
governs intestacy, since Thomas left the plaintiff as
surviving spouse and Olivia, who was the child of
Thomas and the plaintiff, born after his untimely death,
Olivia was entitled to one half of the intestate estate
after the first $100,000 was distributed to her mother,
the plaintiff, Thomas’ surviving spouse. Olivia’s entitle-
ment to that portion vested at the time of her birth.
The Superior Court found that, at the time of that entitle-
ment, she resided in Norwalk. That entitlement included
her right to share proceeds of any wrongful death action
against an airline or that right’s statutory alternative,
namely, the federally sponsored victim compensation
fund. The statutory right of action under General Stat-
utes § 52-555 for wrongful death belongs, in effect, to
the decedent, and damages are recoverable for the
death as one of the consequences of the wrong inflicted
on the decedent. The cause of action is a continuance
of a right of action that the decedent could have asserted
if he had lived and to which the death may be added
as an element of damages. Foran v. Carangelo, 153
Conn. 356, 360, 216 A.2d 638 (1966). The right of action
comes to a personal representative by survival. Floyd
v. Fruit Industries, Inc., 144 Conn. 659, 668, 136 A.2d
918 (1957). The creation of a special victim’s fund by
the United States government, funded by taxpayers,
provides an alternative to bringing such a wrongful
death action.11 In the case of an individual killed in the
attacks, the fund permits only their personal representa-
tive to file a claim on his behalf. 49 U.S.C. § 405 (c) (2)
(C). In Connecticut, that personal representative is an
executor or administrator of the estate of the decedent.
The plaintiff applied to the fund after being duly
appointed as administrator of her late husband’s estate
on her application to the Norwalk Probate Court. That
the entitlement had not ripened into a fixed amount at
the time of Olivia’s entitlement did not diminish her
right. As our Supreme Court noted in Lopiano, in view-
ing how other statutes governing distinct procedures
defined property, the attachment statute, § 52-278a (e),
defines property to mean ‘‘any present or future interest
in . . . personal property . . . .’’ (Internal quotation
marks omitted.) Lopiano v. Lopiano, supra, 247 Conn.
365. Olivia was entitled to share in the proceeds of any
wrongful death action arising out of her father’s death,
and her right could be asserted on her behalf when she
was born, whether that right was a wrongful death
action or a claim made to the fund provided by
Congress.
   We therefore reject the plaintiff’s contention that the
requirement of § 45a-629 (a) that residence within the
probate district was a precondition to appointment of
a guardian did not relate to her entitlement to her prop-
erty right in the proceeds of a wrongful death action
or its alternative, an application to the fund, and con-
clude that the Superior Court properly determined that
she was a resident of Norwalk when that entitlement
to property occurred.
   The Superior Court properly determined that the
plaintiff’s duty to apply for a guardianship became man-
datory ‘‘when . . . the minor child first becomes [en]ti-
tled to property.’’ (Internal quotation marks omitted.)
The court held that the plaintiff’s ‘‘obligation to make
application to the Probate Court began when Olivia
became entitled to her award in June, 2004, while still
residing in Norwalk, and continued until she filed her
application on June 9, 2010, six years later.’’
   The only purpose for the appointment of a guardian
pursuant to § 45a-629 (a) is for protection of the prop-
erty interests of a minor. That duty is triggered at the
point when a minor acquires a property right to be
protected. As an heir at law, the ward in this case
acquired the right to bring a wrongful death action as
soon as she was born after her father’s death. She
became entitled under the laws of intestacy, more par-
ticularly, to share in one half of the proceeds of any
such wrongful death action brought against the airlines.
That legal standing was also a necessary precondition
to filing a claim with the victim compensation fund.
The statutory purpose of the fund is ‘‘to provide full
compensation to any individual (or relatives of a
deceased individual) who was physically injured or
killed as a result of the terrorist-related aircraft crashes
of September 11, 2001, or the rescue and recovery
efforts during the immediate aftermath of such
crashes.’’ 49 U.S.C. § 40101.
   The plaintiff further argues that, even if the Norwalk
Probate Court originally had jurisdiction, it could be
divested of that jurisdiction once Olivia moved into a
town located in the probate district of Westport. We
are not persuaded. The plaintiff cites no authority for
that proposition. To the contrary, § 45a-599 provides in
relevant part: ‘‘When any minor for whom a guardian
has been appointed becomes a resident of any town in
the state in a probate district other than the one in
which a guardian was appointed, such court in that
district may, upon motion of any person deemed by the
court to have sufficient interest in the welfare of the
respondent . . . transfer the file to the probate district
in which the minor under guardianship resides at the
time of the application, provided the transfer is in the
best interest of the minor. . . . When the transfer is
made, the court of probate in which the minor under
guardianship resides at the time of transfer shall there-
upon assume jurisdiction over the guardianship and all
further accounts shall be filed with such court.’’ That
section leads us to conclude that our statutory scheme
is not one in which a vacuum is created every time a
minor child subject to a guardianship of her estate
moves to a new district. Rather, § 45a-599 recognizes
that, unless and until the guardian, or other person the
court deems to have a sufficient interest in the welfare
of the child, files a motion to transfer the proceedings
to another district, and the transferring Probate Court
finds that it is in the best interest of the minor and
orders the transfer, the probate district in which the
guardianship was originally appointed retains jurisdic-
tion to protect that child’s interests. The plaintiff never
moved to transfer the guardianship proceedings. As the
Superior Court found, it was up to the plaintiff to move
to change the venue to Westport for future proceedings
if she believed that was appropriate. The court would
then decide if the venue change was in the minor’s best
interest. The plaintiff was in the best position to know
when Olivia changed her residence from Norwalk.
   In interpreting statutes, we presume that the legisla-
ture did not intend an absurd result. See In re Bachand,
supra, 306 Conn. 42. The obvious purpose of the enact-
ment of § 45a-629 is to give minor children protections
in their property during their period of minority.
Changes of address that have the consequence of mov-
ing from one probate district to another should not
elutriate those protections by suspension of any Pro-
bate Court supervision after the move when no motion
has been made and granted to change the venue to a
court district serving the new address. The plaintiff
argues that the court should in effect put a gloss on
the statute to require that the residency in the district
exist at the time of making the appointment, as is
expressly required by General Statutes § 45a-648 (a),12
regulating the appointment of involuntary representa-
tives. However, as the Superior Court pointed out, § 45a-
629 (a) contains no similar restriction tying the resi-
dency required to the date of application for the guard-
ianship. The involuntary representation enabling
statute has as its purpose the protection of the interests
of persons who have reached their majority but are
no longer competent to handle their own affairs. The
legislature has enacted a specific requirement that the
application for involuntary representation, for someone
no longer capable, be made in the probate district in
which he or she resides at the time of application. Sec-
tion 45a-629 (a) concerns minors who are, in the eyes
of the law, infants and lack legal status to conduct their
own affairs at any time from birth through their entire
period of minority, but have entitlement to an interest
in property and whose entitlement triggers the need for
protection of their property entitlement. Each statute
is consistent in its rationale, and each statute requires
that the operative petition concerning a ward be made
in the district in which he or she resides when the
ward’s rights first require the ward’s protection. In the
case of a person deemed incapable and needing the
law’s protection, § 45a-648 (a) requires that the petition
be filed in the probate district in which he or she resides
at the time he or she is no longer capable of handling
his or her affairs. In a case of the minor who lacks legal
status to handle his or her own affairs, and needs the
law’s protection of his or her property, the law requires
that a petition for guardianship be filed in the district
in which the child lives at the time he or she becomes
entitled to property.
  We next address the plaintiff’s second contention
that, because Special Master Feinberg paid the
$1,271,940.12 allocable to Olivia’s claim to her as repre-
sentative payee, no guardianship or Probate Court
supervision of the minor’s estate was necessary. We
reject the plaintiff’s contention that she could somehow
bypass the statutory protections afforded to a minor’s
property in the state of Connecticut by electing to
recover payment of Olivia’s award as a representative
payee. As the court stated in its memorandum of deci-
sion, there is no indication that federal law in any way
preempted Connecticut laws for the protection of
minors.
   Olivia was no less entitled to funds paid for her bene-
fit simply because her mother elected to have them paid
to her as representative payee. We reject the plaintiff’s
contention that payment of Olivia’s award to the plain-
tiff as representative payee avoided creation of any
entitlement or property interest in Olivia. The
$1,271,940.12 paid to the plaintiff as a representative
payee for Olivia was related to Olivia’s loss of her father
and the damages that she as his child suffered. This
award was in lieu of pursuit of a wrongful death action
in which the child under the laws of intestacy would
have received one half of any resulting damages. To
conclude that the child has no property interest or enti-
tlement in and to this award, which merits statutory
protection for minors, is without any authority under
our law. This argument would, if accepted, defeat the
whole purpose for our statutory protections of minors’
property. That statutory purpose is to discourage mis-
use or misappropriation of such assets of minors, and
to protect such assets so that they are safeguarded for
that day when a minor child reaches her majority and
is then entitled at age eighteen to use and direct expen-
diture and investment of such assets herself.13 The plain-
tiff points to no provision of federal law or regulation
that would preempt Connecticut’s laws for the protec-
tion of minors. Special Master Feinberg’s precatory lan-
guage indicating the adoption of this representative
payee language, designed to mollify those who wished
an alternative to avoid supervision of New York’s surro-
gate’s courts, not tied to federal statute or regulations
officially adopted under its authority, cannot abrogate
Connecticut law.14
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     See 49 U.S.C. § 40101.
   2
     The Norwalk Probate Court has long served the towns of Norwalk and
Wilton. In 2011, the name of that court was changed to the Norwalk-Wilton
Probate Court. For purposes of clarity, we refer to that court as the Norwalk
Probate Court throughout this opinion.
   3
     General Statutes § 45a-303 (a) (1) provides: ‘‘When any person domiciled
in this state dies intestate, the court of probate in the district in which the
deceased was domiciled at his death shall have jurisdiction to grant letters
of administration.’’
   4
     General Statutes § 45a-98 (a) provides in relevant part: ‘‘Probate Courts
in their respective districts shall have the power to (1) grant administration
of intestate estates of persons who have died domiciled in their districts
. . . (3) except as provided in section 45a-98a or as limited by an applicable
statute of limitations, determine title or rights of possession and use in and
to any real, tangible or intangible property that constitutes, or may constitute,
all or part of . . . any decedent’s estate, or any estate under control of a
guardian or conservator, which . . . estate is otherwise subject to the juris-
diction of the Probate Court, including the rights and obligations of any
beneficiary of the . . . estate . . . .’’
   5
     General Statutes § 45a-438 (a) provides in relevant part: ‘‘After distribu-
tion has been made of the intestate estate to the surviving spouse . . . the
residue of the real and personal estate shall be distributed equally, according
to its value at the time of distribution, among the children, including children
born after the death of the decedent . . . .’’
   6
     General Statutes § 45a-629 (a) provides in relevant part: ‘‘When a minor
is entitled to property, the court of probate for the district in which the
minor resides may assign a time and place for a hearing on the appointment
of a guardian of the estate of the minor. . . .’’
   7
     General Statutes § 45a-437 (a) provides in relevant part: ‘‘If there is no
will . . . the portion of the intestate estate of the decedent . . . which the
surviving spouse shall take is . . . (3) If there are surviving issue of the
decedent all of whom are also issue of the surviving spouse, the first one
hundred thousand dollars plus one-half of the balance of the intestate estate
absolutely . . . .’’
   8
     General Statutes § 45a-631 provides in relevant part: ‘‘(a) A parent of a
minor, guardian of the person of a minor or spouse of a minor shall not
receive or use any property belonging to the minor in an amount exceeding
ten thousand dollars in value unless appointed guardian of the estate of the
minor . . . .’’
   9
     The fund required the United States attorney general to appoint a special
master to promulgate regulations to implement the provisions of the fund;
see 49 U.S.C. § 404; and to determine claimants’ eligibility for compensation
under the fund. See 49 U.S.C. § 405. Kenneth Feinberg was appointed the
special master.
   10
      ‘‘[T]he statutory right of action [for wrongful death] belongs, in effect,
to the decedent, and to the decedent alone, and damages are recoverable
for the death . . . as for one of the consequences of the wrong inflicted
upon the decedent.’’ (Internal quotation marks omitted.) Foran v. Carangelo,
153 Conn. 356, 360, 216 A.2d 638 (1966).
   11
      Individuals eligible for compensation under the fund are entitled to an
award only if they waive their right to file a civil action against the airlines
or other defendants. 49 U.S.C. § 405 (c) (3) (B).
   12
      General Statutes § 45a-648 (a) provides: ‘‘An application for involuntary
representation may be filed by any person alleging that a respondent is
incapable of managing his or her affairs or incapable of caring for himself
or herself and stating the reasons for the alleged incapability. The application
shall be filed in the Probate Court in the district in which the respondent
resides, is domiciled or is located at the time of the filing of the application.’’
(Emphasis added.)
   13
      We do not decide the substantial issue of whether the traditional Con-
necticut common-law rule that a parent must first use his or her own
resources for the support of a child must bow to the purpose of the Victim
Compensation Fund to provide full compensation for relatives of the
deceased and Special Master Feinberg’s letter to the plaintiff enclosing the
award indicating intent to provide monies for the support of the minor and
that monies not needed for that purpose were to be saved. These issues
are not before the court in this appeal.
   14
      See Final Report of the Special Master for the September 11th Victim
Compensation Fund of 2001, p. 60.